          Case 1:17-cv-00999-RDM Document 73 Filed 10/08/18 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CALIFORNIA ASSOCIATION OF PRIVATE
POSTSECONDARY SCHOOLS,

                        Plaintiff,

v.                                                           Civil Action No. 17-999 (RDM)

ELISABETH DeVOS, Secretary, U.S.
Department of Education, et al.,

                        Defendants.


      CALIFORNIA ASSOCIATION OF PRIVATE POSTSECONDARY SCHOOLS’
        REPLY IN SUPPORT OF ITS MOTION FOR RECONSIDERATION OF
                             INTERVENTION

        Borrowers’ initial stated ground for intervention was their desire to “file a lawsuit under

the Massachusetts Consumer Protection Act against” their former school and its parent company.

Mem. in Support of Mot. to Intervene 3, Dkt. No. 22 (“Borrowers’ Motion”). Borrowers now

acknowledge that their primary ground for seeking intervention is not a viable option in light of

the bankruptcy of NEIA and EDMC.1 Def.-Intervenors’ Mem. in Opp’n to Pl.’s Mot. for

Recons. of Intervention 6, Dkt. No. 71 (“Opposition”). Borrowers also now acknowledge that, in

hindsight, they “should have brought this information to the Court’s attention at an earlier date.”

Opp’n at 8 n.2.

        Borrowers’ acknowledgement that their initial ground for intervention is no longer viable

supports CAPPS’s argument that a reconsideration of the Court’s Order granting Borrowers’

Motion is appropriate. See, e.g., Judicial Watch v. Dep’t of Army, 466 F. Supp. 2d 112, 123


1
     Borrowers state (at 6) that they are “considering their legal options,” but vague assertions
     about mulling over potential lawsuits is not enough to support intervention.
           Case 1:17-cv-00999-RDM Document 73 Filed 10/08/18 Page 2 of 4



(D.D.C. 2006) (one factor supporting a motion for reconsideration is a “significant change” in

the “facts [has occurred] since the submission of the issue to the court”) (quoting Cobell v.

Norton, 224 F.R.D. 266, 272 (D.C. Cir. 2004)).

       Additionally, the grounds asserted by Borrowers for intervention in the Opposition are

erroneous:

              Borrowers assert that the Borrower Defense Provisions would entitle them to

       forbearance on their loans once the provisions took effect. Opp’n at 8. However, the

       Department already gives borrowers with pending borrower defense to repayment claims

       the right to choose forbearance.      See U.S. Dep’t of Educ., Borrower Defense to

       Repayment,     https://studentaid.ed.gov/sa/repay-loans/forgiveness-cancellation/borrower-

       defense#forbearance-stopped-collections-status (last visited Oct. 6, 2018). Indeed, both

       Bauer and Del Rose have secured forbearance. Second Declaration of Meghan Bauer ¶ 9,

       Dkt. No. 68-1; Second Declaration of Stephano Del Rose, ¶ 9, Dkt. No. 68-2. Since

       Borrowers already have secured loan forbearance, there is no additional benefit to them

       in the implementation of the Borrower Defense Provisions.2 The Borrowers’ declarations

       further establish that the Department’s forbearance of their debts will be in place until at

       least April 2019, Bauer Decl. ¶ 9; Del Rose Decl. ¶ 9 – still another new development

       since this Court’s decision and a further indication that Borrowers’ attempted

       justifications are speculative and remote.



2
    It is not clear from Borrowers’ submissions when Bauer received forbearance. At the time of
    this Court’s previous consideration, it was understood that Bauer had not yet received
    forbearance. See Bauer v. DeVos, No 17-1330, 20-21 (D.D.C. Sept. 12, 2018) (forbearance
    is “a status that Bauer has not yet been able to obtain”). That new development also supports
    reconsideration.



                                                 2
        Case 1:17-cv-00999-RDM Document 73 Filed 10/08/18 Page 3 of 4



           Borrowers also suggest that that they have an interest in the group process for

    borrower defense claims. This too is erroneous. First, Borrowers’ suggestions that they

    have a valid group claim are vague and uncertain. See, e.g., Bauer Decl. ¶¶ 12-13.

    Second, under the Borrower Defense Provisions, the Secretary, in her discretion, initiates

    group claims, not the borrowers. See 34 C.F.R. § 685.222(f) (proposed). As such,

    Borrowers do not have the benefit of group process by right.             Third, and most

    fundamentally, even if Borrowers could show that the Secretary would exercise her

    discretion and initiate a group claim allowing others to participate, it would not benefit

    Borrowers. Borrowers are two individuals who have already submitted borrower defense

    claims; they are not class representatives. As such, there would be no additional benefit

    to Borrowers from being placed in a group process. Because Borrowers have not shown

    that they would benefit from a group process, their asserted interest cannot support

    intervention.

           Borrowers continue to rely on a non-severability argument allegedly made by

    CAPPS as a basis for them to address all four of the challenged provisions in their

    intervention. As CAPPS has explained, however, CAPPS has not made, and is not

    making, an argument that the provisions of the 2016 Rule are non-severable. See CAPPS

    Mot. for Recons. of Intervention, 8-9, Dkt. No. 64 (“CAPPS Mot.”). Whatever the point

    that Borrowers now are trying to make regarding non-severability (after initially urging

    non-severability in order to allow them to enlarge their arbitration-and-class-action

    ground based on their desire to litigate, a ground which they now concede is not feasible),

    it cannot rest on a position that CAPPS has not taken.




                                             3
         Case 1:17-cv-00999-RDM Document 73 Filed 10/08/18 Page 4 of 4



             Finally, Borrowers’ conclusory request for permissive intervention (at 12) does

       not address the arguments against permissive intervention made by CAPPS. As CAPPS

       previously explained, Borrowers’ request for permissive intervention is not well-founded.

       See CAPPS Mot. at 11-12.


   For the foregoing reasons, CAPPS respectfully requests that the Court grant its motion for

reconsideration of the September 14, 2018 Order granting Borrowers’ Motion and vacate

Borrowers’ intervention.




Dated: October 8, 2018                             Respectfully submitted,

                                                   /s/ Clifford M. Sloan
BORIS BERSHTEYN                                    CLIFFORD M. SLOAN, DC Bar No. 417339
SKADDEN, ARPS, SLATE, MEAGHER                      SKADDEN, ARPS, SLATE, MEAGHER
    & FLOM LLP                                         & FLOM LLP
4 Times Square                                     1440 New York Avenue, NW
New York, NY 10036                                 Washington, DC 20005
T: 212/735-3834                                    T: 202/371-7000
                                                   F: 202/661-8340
                                                   Email: cliff.sloan@skadden.com

GREGORY BAILEY                                     ROBERT L. SHAPIRO, DC Bar No. 415854
SKADDEN, ARPS, SLATE, MEAGHER                      DUANE MORRIS LLP
    & FLOM LLP                                     505 Ninth Street, NW
155 N Upper Wacker Dr. #2700                       Washington, DC 20004
Chicago, IL 60606                                  T: 202/776-7867
T: 312/407-0739                                    F: 202/330-5290
F: 312/407-8604


                                     Attorneys for CAPPS




                                               4
